Citation Nr: 1811105	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including under 38 U.S.C. § 1151 and as secondary to posttraumatic stress disorder (PTSD) and/or heart disease. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for ischemic heart disease.  

3.  Entitlement to service connection for ischemic heart disease as a result of herbicide agent exposure.  


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967 in the United States Navy.  He appealed to the Board of Veterans' Appeals (Board/BVA) from March 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
 
In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

In a July 2017 statement since submitted, the Veteran withdrew his request for an additional hearing that would have specifically concerned the issue of his entitlement to service connection for erectile dysfunction.  However, this claim requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ), whereas the Board is going ahead and deciding - indeed granting - the remaining claims concerning the ischemic heart disease (both the petition to reopen this claim and on its underlying merits).



FINDINGS OF FACTS

1.  An unappealed April 1997 rating decision denied the Veteran service connection for heart disease.  Evidence received since that April 1997 denial includes evidence not of record at that time relating to an unestablished fact necessary to substantiate the underlying claim for service connection for this disability and raising a reasonable possibility of substantiating this claim.

2.  It is just as likely as not the Veteran had a temporary duty assignment (TDY) in the Republic of Vietnam, including on the landmass or inner, not just outer, waterways.

2.  Absent affirmative indication to the contrary, his ischemic heart disease is presumed to be the result of his presumed exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  Since new and material evidence has been received, the claim of entitlement to service connection for ischemic heart disease is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for his entitlement to service connection for ischemic heart disease owing to herbicide agent exposure.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.309(e) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because this claim for ischemic heart disease is being granted, in full, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist obligations of the Veterans Claims Assistance Act (VCAA).  Any notice error or duty to assist omission, even on the chance it occurred, is inconsequential and, therefore, at most would amount to non-prejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). See also 38 C.F.R. § 20.1102.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final and binding decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  However, VA does not have to blindly accept, as true, assertions that are inherently incredible or beyond the competence of the person making them.  Duran v. Brown, 7 Vet. App. 216 (1994).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (including the dioxin in Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (meaning the period beginning on January 9, 1962, and ending on May 7, 1975).  See 38 U.S.C. §1116(f); 38 C.F.R. §3.307(a)(6).  Certain enumerated diseases, including ischemic heart disease, in turn may be service connected as presumptively the result of that presumed herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 


New and Material Evidence to Reopen this Claim

In an April 1997 rating decision, the RO denied the Veteran's claim for service connection for heart disease as not well grounded because the evidence then of record did not show he had heart disease during his time in service or that his then current heart disease was otherwise related or attributable to his service.  

Additional evidence received since April 1997, however, suggest the Veteran may have served in Vietnam during the Vietnam War Era, making him eligible for presumptive service connection.  Consequently, this evidence is both new and material to his claim and raises a reasonable possibility of substantiating it.  The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold." Specifically, the Court interpreted the language of the post-VCAA version of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board is granting the petition to reopen this claim.

Service Connection on the Underlying Merits

The record reflects that the Veteran has a (post-service) diagnosis of ischemic heart disease; thus, current disability is not in dispute.  Therefore, the crucial question before the Board is whether the evidence supports an award of service connection due to herbicide agent exposure during his naval service during the Vietnam War.  He asserts that he was exposed to herbicide agents during a TDY on Monkey Island, Vietnam.  He reports flying from Japan to Da Nang Vietnam, to Monkey Island in summer 1966.  He described a several-month assignment on an Air Force base there tracking aircraft coming off carriers during operations.  To support his claim, he provided a fellow sailor's July 2015 written statement attesting that the Veteran had rotated through Da Nang to Monkey Island.  The Veteran also provided competent, credible, and detailed written statements and sworn testimony describing his Monkey Island TDY.

The RO denied the claim primarily because of a January 2013 Joint Services Records Research Center (JSRRC) finding of inability to verify the TDY.  The RO also noted that the Veteran's service treatment records (STRs) showed treatment on the USS Oriskany during part of his claimed TDY.

But resolving all reasonable doubt in his favor (as mandated by law according to 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102), the Board finds the evidence of record on the whole reasonably supports his assertion that he was present on Vietnam's landmass during the Vietnam War Era.  In short, the STRs do show some onboard treatment during the summer of 1966, but there is also a several-month gap where there are no treatment records.  In addition, one STR in particular mentions an injury after a trip to Japan not shown in his personnel records, which indicates these records do not reflect all off-ship travel.  Finally, the Veteran and his fellow sailor provided detailed statements that are both competent and credible, therefore ultimately probative, describing the rotational TDYs of USS Oriskany sailors to Monkey Rock via Da Nang.  Consequently, overall, the Board finds that the evidence is at least equally balanced for versus against the claim concerning whether the Veteran served off-ship in the Republic of Vietnam.  Accordingly, it is presumed that he was exposed to herbicide agents during that service abroad.  See 38 U.S.C. §1116(f); 38 C.F.R. §3.307(a)(6).

Moreover, because the Veteran has been diagnosed with a disease listed under 38 C.F.R. § 3.309(e) as presumptively associated with, so the result of, his presumed exposure to Agent Orange in Vietnam, service connection for this disease (namely, ischemic heart disease) is warranted.


ORDER

The service-connection claim for ischemic heart disease is reopened.

Service connection for ischemic heart disease is granted.


REMAND

The Veteran is additionally claiming entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction stemming from his May 2012 VA urological surgery.  As well, he claims entitlement to service connection for erectile dysfunction as secondary to his PTSD medication.  Still yet, the Board finds that the evidence reasonably raises the issue of entitlement to service connection for the erectile dysfunction as also possibly secondary to his now service-connected ischemic heart disease.  

A remand thus is necessary for the AOJ to obtain medical nexus opinions regarding these two secondary service connection possibilities, particularly since not previously addressed by examiners or adjudicated by the RO.

Regarding the § 1151 aspect of the Veteran's claim, the Board finds that additional development is required because there is new pertinent evidence of record, also since the April 2014 VA unfavorable opinion is inadequate, and since the record is incomplete.  Specifically, the record shows the Veteran underwent a second related urological surgery in April 2016.  Records from this additional surgery (including preceding and subsequent to it) should be reviewed by an appropriate VA compensation examiner and considered in providing another opinion related to this claim.  In addition, the complete consent form reviewed and signed by the Veteran (as referenced in the May 2012 VA treatment record generally documenting his consent) should be associated with the claims file.  Finally, the examiner is reminded that all opinions offered must be supported by much more detailed rationales than those contained in the April 2014 opinion.  In other words, the designated examiner must clearly and completely support his or her opinions with detailed discussion of the record and citation to specific medical literature as appropriate.


The opinion must address in detail whether VA obtained fully-informed consent for the May 2012 surgery, and whether the Veteran suffered additional disability as a result of the May 2012 urological surgery, including a more detailed discussion as to whether there was some fault in the care provided or whether the residuals of the surgery were the result of a not reasonably foreseeable event.  See 38 U.S.C. § 5103A; Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, this claim is REMANDED for the following action:

1. Obtain all outstanding VA or adequately identified private treatment records not already associated with the Veteran's claims file, if relevant to his claim for additional compensation owing to erectile dysfunction (on whatever basis).  Document all efforts to obtain additionally-identified records and appropriately notify the Veteran if unable to.

2.  Associate with the claims file all informed-consent forms (including the full consent form referenced as scanned in VISTA in the May 2012 VA treatment record.  

3.  Then forward the claims file, including a complete copy of this REMAND, to an appropriate medical examiner for nexus opinions regarding the Veteran's secondary service connection claims and a retrospective medical opinion discussing his May 2012 urological surgery and any potential residual effects.


After reviewing the relevant evidence, the examiner is specifically asked to provide opinions on the following:
	
a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was CAUSED by his service-connected ischemic heart disease or PTSD or PTSD medication?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction alternatively is being AGGRAVATED by his service-connected ischemic heart disease or PTSD or PTSD medication? (Aggravation means a worsening of the erectile dysfunction beyond its natural progression.)

c)  Did the Veteran suffer from any additional disability following the May 2012 VA urological surgery?

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before the May 2012 surgery to his condition after the surgery - including his reported symptoms, complaints and findings in his treatment records, and his subsequent April 2016 urological surgery records.

d) If the Veteran had additional disability, was the additional disability caused or made worse by the May 2012 urological surgery?  

e)  If the Veteran had additional disability caused or made worse by that VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

f)  If the Veteran has additional disability caused or made worse by that VA surgery or treatment, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability not a reasonably foreseeable outcome of the May 2012 urological surgery?  

To render this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.

In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-operative, operative, and post-operative treatment notes.  

All opinions provided must include complete and detailed rationales specifically addressing the concerns indicated in this REMAND and its directives, preferably with citation to supporting factual data and medical literature or authority, as appropriate.

If an opinion cannot be rendered without resorting to mere speculation, the examiner must  provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

If an adequate opinion responsive to these directives cannot be provided without another actual examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.

4.  Then re-adjudicate this claim for erectile dysfunction in light of this and all other additional evidence, and on all alleged bases of entitlement or those reasonably raised by the record.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this claim must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


